Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Hale (applicant’s representative) on 3/22/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 3/17/2022.
In claim 1, lines 7-8, “a second portion slotted portion” has been replaced with - - a second portion of the slotted portion - -.

Allowable Subject Matter
Claims 1, 3-8, 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the closest prior art of record, Mumma (US 3752516) discloses a device capable of functioning as a tissue anchor deployment device comprising: a device capable of functioning as a needle (10), having a slotted portion (16) including a longitudinal slot that runs from a distal end of the needle (Fig. 1); and a device capable of functioning as a suture (24), comprising: a first coil portion including a plurality of turns that wrap around a first portion of the needle; a second coil portion including a plurality of turns that wrap around a second portion of the needle that is proximal to the first portion of the slotted portion of the needle (see annotated figure below; col. 2, ll. 8 discusses at least three convolutions 28 of line 32); and an internal coupling portion that runs within the first coil portion and the second coil portion and couples a distal end of the first coil portion to a proximal end of the second coil portion (see annotated figure below, wherein the internal coupling portion extends from the distal end of the first coil portion, runs within the first and second coil portions, and is coupled to the proximal end of the second coil portion by running through the proximal end of the second coil portion as seen in Fig. 2, thereby meeting the claimed language since the term ‘couple’ or ‘coupling’ in its broadest reasonable interpretation only requires an association of parts.  The term ‘coupling’ does not define or specify the type of connection).  The device of Mumma is intended for use as a knot tying jig and thus the line (24) is wrapped about the jig (10) in a specific manner to achieve a specific knot for securing a fishing hook (20a) (Fig. 3).  Therefore, it would not have been obvious to modify the line to the claimed first and second tail portions of claim 1 as that would alter the knot being formed.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed tissue anchor deployment device as presently claimed in independent claim 1.   In view of the prior art and its deficiencies, Applicant’s invention of claim 1 is rendered novel and non-obvious, and thus, is allowable as claimed.



    PNG
    media_image1.png
    605
    800
    media_image1.png
    Greyscale


In regards to independent claims 25 and 32, the closest prior art of record, Musto (3131957) discloses an apparatus for tying leaders and lines, comprising an elongated tubular member (38) comprising a longitudinal slot (40) that runs from a distal end of the tubular member (Fig. 5).  A line (44) is coiled around the exterior of the elongated tubular member such that a distal portion of the coiled line can be considered a first coil portion and a proximal portion of the coiled line can be considered a second coil portion.   A first suture tail extends from the distal end of the first coil portion and extends proximally within the lumen of the elongated tubular member.  A second suture tail extends from a proximal end of the second coil portion and extends distally about the exterior of the elongated tubular member.  The second suture tail is then disposed into the lumen of the elongated tubular member through the distal opening of the elongated tubular member.  There device of Musto is intended for use as a knot tying apparatus for securing a fishing hook (14).  Therefore, it would not have been obvious to modify the elongated tubular member to the claimed needle. The line is also disposed about the elongated tubular member to achieve a specific tying configuration.  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the line to the claimed first and second suture tail configuration of claim 25 nor the internal coupling portion of claim 32. In view of the prior art and its deficiencies, Applicant’s inventions of claims 25 and 32 are rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KATHERINE M SHI/           Primary Examiner, Art Unit 3771